Citation Nr: 1000748	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
(claimed as heart arrhythmia).

2.  Entitlement to service connection for arthritis of both 
knees.

3.  Entitlement to service connection for a disability 
manifested by kidney stones.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The appellant had honorable active service from October 1995 
to September 4, 2002.  The appellant also served on active 
duty from September 5, 2002 to May 2005; however, this 
service is considered dishonorable service for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims listed on the title 
page.  The appellant perfected an appeal as to each claim.  

In July 2009, the appellant testified at a personal hearing 
at the RO before the undersigned Acting Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claims on appeal is warranted.  

The appellant asserts that she had treatment during service 
for arthritis of the knees, heart arrhythmia, and kidney 
stones.  The only service treatment record currently in the 
claims file, other than her dental records, is the 
appellant's September 1995 enlistment examination and report 
of medical history.  It does not appear that attempts were 
made to obtain service treatment records from the National 
Personnel Records Center (NPRC).  As service treatment 
records are pertinent to the appellant's claims, further 
attempts should be made to obtain these records from the 
NPRC, the service department, the Records Management Center 
(RMC), and/or any other relevant entity, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) (2009) 
as regards requests for records from Federal facilities.  

On remand, up-to-date VA treatment records should also be 
obtained.  Currently, the claims file contains records from 
the VA Medical Center (VAMC) in West Haven, Connecticut dated 
up to February 6, 2007.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
VA should obtain any outstanding records of treatment from 
the VAMC in West Haven following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

The appellant asserts that during service she was treated for 
the disabilities on the title page at the David Grant Medical 
Center located on Travis Air Force Base in California.  She 
has previously submitted authorization for VA to obtain these 
records.  Attempts should be made to obtain these records, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.  If additional authorization is required, the 
appellant should be asked to provide such authorization.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the VA of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the VA should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
example, if records obtained indicate that VA examination(s) 
and opinion(s) is/are warranted, such should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's service 
treatment records from the NPRC, the 
service department, the RMC, and/or any 
other relevant entity.  In particular, 
obtain from the David Grant Medical Center 
all outstanding pertinent records of 
evaluation and/or treatment (dated during 
the appellant's entire period of active 
service, to include her period of service 
deemed dishonorable for VA purposes).  If 
additional authorization is required to 
obtain these records, such authorization 
should be requested from the appellant.  
All records and/or responses received 
should be associated with the claims file.

2.  Obtain from the VAMC in West Haven all 
outstanding pertinent records of 
evaluation and/or treatment, since 
February 6, 2007.  All records and/or 
responses received should be associated 
with the claims file.

3.  Assist the appellant in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the appellant and 
representative, if any, of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken. 

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board in accordance with applicable 
procedures.  	

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


